Breese, J. It is quite immaterial, under our statute regulating and defining the duties of justices of the peace, what form of action may be specified in the summons. The great inquiry always is, had the justice of the peace jurisdiction of the subject-matter before him? As to the merits of this case, they were all with the plaintiff. The defendant was responsible for the Brewster note. He promised to collect it, and might have done so. At any rate, he refused to surrender it to the true owner, on proper demand made for it. The judgment is affirmed. Judgment affirmed.